internal_revenue_service department of the fice significant index no washington dc pearenn ta cantact- telephone number refer reply to t ep ra t a1 date sep o7 in re trust city a city b city c city d city e city f city g state this is in reply to your letter dated date requesting rulings on the proper application of sec_72 of the internal_revenue_code code your request was originally sent to employee_plans technical group that office forwarded your request to our office for response you modified your original request in letters dated date and date the following facts representations and documents have been submitted in support of the request the trust is a group trust arrangement pursuant to revrul_81_100 1981_1_cb_326 which is held by the seven cities listed above the trust has received a determination_letter that states that it is exempt from tax under code sec_501 the trust has its own employer_identification_number for distributions each city listed above is a municipal corporation of the state each city maintains a defined contribution pian that is qualified under code sec_401 six plans are profit sharing plans and one is a money purchase plan three plans have grandfathered cash-or- deferred features the trust holds the assets for each plan employee participation is optional in three of the plans and is mandatory in the remaining four plans one plan provides for mandatory employee contributions that are picked-up pursuant to sec_414 each plan operates on a calendar_year basis got each plan provides that a participant contributes the amount they would contribute to social_security and the employer also makes a contribution based on what it would contribute to social_security employee contributions are either mandatory for those plans that are not k plans or elective employer contributions allocated to employees are based on the employee contributions employee contributions may be either pre-tax or after-tax in the sec_401 plans after-tax in the other plans or in the case of city e picked up by the employer the provisions of each plan allow participants to contribute additional_amounts on either a pre-tax sec_401 plans or on an after-tax basis other plans within the limits of code sec_415 these contributions are called extra contributions and are not matched by the employer the result is that each plan provides for a mixture of pre-tax contributions after-tax contributions and employer contributions that the trust must report on at the time of distributions all of the plans and the trust are maintained by a single record-keeper participant accounts are separated into the following types extra employee contribution account after-tax basic employee contribution account after-tax salary deferral employee contribution account where applicable pick-up employee contribution account where applicable_employer contribution account rollover account in accordance with notice_87_13 1987_1_cb_432 the record-keeper separately accounts for all after-tax contributions and earnings including pre-1987 contributions where applicable as one contract the remaining amounts are accounted for as the main contract only one plan has provisions that permit in-service withdrawals of after-tax contributions since before date the other plans do not have provisions that would permit pre-1987 amounts to be taken out before all other_amounts the provisions of each plan allow participants to designate the contract from which the plan should make any distributions the assets of the trust are invested in pooled funds the normal form of benefit under each plan is a lump sum distribution each plan also provides similar optional distribution forms the optional forms of distribution include monthly quarterly or annual installments generally for at least five years but not beyond the life expectancy of the participant however the provisions of the plans have also allowed distributions of specific dollar amounts or they are being considered to allow such distributions the plan provisions also allow a participant to request the trustee buy an annuity_contract with their account balance os some of the plans contain provisions that currently permit the participant to accelerate modify reduce or defer ail or a portion of the unpaid amounts whether paid in installments or otherwise also the provisions of the plans allow a participant to defer distribution and still request partial distributions of their account as frequently as once a month a participant may continue to request a distribution of their after-tax accounts at any time also participants are permitted to elect small monthly payments as partial distributions that would exceed life expectancy based on the foregoing the following rulings are requested any distribution commenced by a terminating participant other than a lump sum distribution that is not an installment distribution eg a partial_distribution shall be treated as a pre-annuity starting date distribution taxable in accordance with code sec_72 including the provisions of sec_72 according to the separate_account designated by the participant any installment distribution commenced by a terminating participant where the participant retains the right to alter the amounts defer or accelerate subsequent distributions or take interim distributions at any time shall be treated as amounts_not_received_as_an_annuity and as a pre-annuity starting date distribution taxable in accordance with code sec_72 including the provisions of sec_72 according to the separate_account designated by the participant code sec_402 provides that the amount actually distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the year in which distributed under sec_72 relating to annuities similarly amounts distributed from employee annuity_contracts under sec_403 and annuity_contracts under sec_403 are taxable to the distributee in the year in which distributed under sec_72 code sec_72 provides rules for the taxation of distributions from qualified_plans which are amounts received as an annuity and for amounts_not_received_as_an_annuity code sec_72 provides that a portion of the annuity payments received in a taxable_year may be excluded from gross_income as a return of the distributee's investment according to an exclusion_ratio determined at the annuity_starting_date the numerator of this ratio is the employee's investment_in_the_contract and the denominator is the expected_return code sec_72 provides that in the case of any amount received as annuity under a qualified_plan sec_72 shall not apply and that the investment_in_the_contract shall be recovered as provided in that subsection code sec_72 provides that employee contributions and any income thereon under a defined_contribution_plan may be treated as a separate contract 4b code sec_72 which provides rules for the taxation of amounts_not_received_as_an_annuity distinguishes between those such amounts received on or after the annuity_starting_date and those received before the annuity_starting_date code sec_72 provides general rules for the taxation of amounts_not_received_as_an_annuity paragraph b which provides the method of basis recovery for such amounts that are received before the annuity_starting_date states that i they shall be included in gross_income to the extent allocable to income_on_the_contract and ii they shall not be included in gross_income to the extent allocable to the investment_in_the_contract code sec_72 provides that paragraph b applies to non-annuity payments received before the annuity_starting_date for distributions from qualified_plans code sec_72 provides that for purposes of paragraph b the amount allocated to the investment_in_the_contract is the portion of the distribution that has the same ratio to such amount as the investment_in_the_contract bears to the account balance together paragraphs a and b make-up what is referred to as the pro-rata basis recovery rules for non-annuity distributions received before the annuity_starting_date code sec_72 provides an exception to the general_rule and applies to investments in the contract as of date this section provides that in the case of a plan that on date permitted withdrawal of any employee contributions before separation_from_service the pro-rata basis recovery rules apply only to the extent that amounts received under the contract exceed the investment_in_the_contract as of date sec_1_72-1 of the income_tax regulations provides in general that amounts received as an annuity are amounts which are payable at regular intervals over a period of more than one full year from the date on which they are deemed to begin provided the total of the amounts so payable or the period for which they are to be paid can be determined as of that date any other_amounts to which the provisions of code sec_72 apply are considered to be amounts_not_received_as_an_annuity sec_1_72-2 of the regulations provides in more detail the general definition of amounts received as an annuity contained in sec_1 b sec_1_72-2 states that except as indicated in sec_1_72-2 the total of the amounts payable must be determinable at the annuity_starting_date either directly from the terms of the contract or indirectly by the use of either mortality tables or compound interest computations or both in conjunction with such terms and in accordance with sound actuarial theory g0 sec_1_72-2 of the regulations provides in part that notwithstanding the requirement of sec_1_72-2 if amounts are to be received for a definite or determinable time under a contract which provides that the amounts of the periodic_payments may vary in accordance with investment experience as in certain profit-sharing_plans cost of living indices or similar fluctuating criteria each such payment received shall be considered to the extent enumerated therein as an amount_received_as_an_annuity for purposes of determining the annuity_starting_date under sec_1_72-1 and sec_1_72-2 of the regulations sec_1_72-4 provides a definition for annuity_starting_date in the case of a series of installment payments that would satisfy the description of amounts received as an annuity under sec_1_72-2 the annuity_starting_date would be the first day of the period year half-year quarter month or otherwise depending on whether payments are to be made annually semiannually quarterly monthly or otherwise which ends on the date of the first annuity_payment the first request concerns amounts that are received as partial distributions these partial distributions are not part of an installment distribution the amounts paid under these plans may be distributed at irregular intervals or in uneven amounts the total of the amounts paid at regular intervals cannot be determined as of the date payments begin accordingly pursuant to sec_1_72-1 of the regulations such distributions are considered amounts not received as an annuity’ the second request concerns installment distributions where the participant retains the right to alter the amounts and timing of the distributions at any time the total of the amounts paid at regular intervals cannot be determined as of the date payments begin accordingly pursuant to sec_1_72-1 of the regulations such distributions are considered amounts_not_received_as_an_annuity the plans have provisions that account for employee contributions and earnings separately from the other contributions and earnings under the plans and thereby maintain separate contracts within the meaning of code sec_72 and q a-14 of notice_87_13 plan provisions allow employees to designate which separate_account the distributions will be made from each plan has provisions that permit interim and irregular withdrawals of amounts whether or not installment payments have begun and the total of the amounts to be paid at regular intervals cannot be determined as of the date payments begin as required under sec_1 b of the regulations thus as discussed above such distributions are amounts_not_received_as_an_annuity and as such are not considered to be made after an annuity_starting_date therefore these payments are treated under code sec_72 as amounts received before the annuity_starting_date gor accordingly the payments described in both ruling_request and ruling_request are taxable in accordance with sec_72 including the provisions of sec_72 pursuant to the separate_account designated by the participant this ruling is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the assumptions that each plan is qualified under code sec_401 and that the trust is tax-exempt under sec_501 at all times relevant to this ruling sincerely pln p james e holland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division
